Case 2: 19-cv-02418-BMS Document1 Filed 06/05/19 age,1 of 2
1s ex 067 | CIVIL COVER SHEET Atv" D418

The JS 44 civil cover sheet and t “ian ined herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, cxcept as
provided by local rules of court. “this forsiy, 5 DBtOD 'd by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil dacket’shéct.” (SEE INSTRUCTIONS ON NENT PAGE OF TillS FORM.)

I. (a) PLAINTIFFS DEFENDANTS ts

Karen Stevens
County of Residence of First Listed Defendant
(IN (1S. PLAINTIFF CAZES

NOTE: IN LAND CONDEMNATION CASES JOSE TEE LOCATION OF
THE TRACT OF LAND INVOLVED

 
    

  

 

   
 

  
  
   

(b) County of Residence of First Listed Plaintiff f
(EXCEPT IN U8, PLAINTIFY CASES)

(c) Attorneys (Firm: Nume, Address, and Telephond Number, Attorneys (If Known)

Mark D. Schwartz, 3006 Sandcastle Drive, n Mawr, PA 19010
610 525-5534
f4

 

 

 

 

 

 

  
 

 

 

Ei. BASIS OF JURISDECTION (Place an “X” in One Box Ouly) Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in Que Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant}
O 1. U.S. Government M3 | Federal Question FTF DEF PIF DEF
Plaintiff (tS. Government Not a Party) Citizen of This State xX 1 QO 1 Incorporated er Principal Place o4d &4
of Business In This State
2) U.S. Government 4 Diversity Citizen of Another State G2 © 2 Incorporated avd Principal Place os a5
Defendant (indicate Citizenship of Parties in tear HI) of Business In Another State
Citizen or Subject of a 7 3 3 Foreign Nation a6 46
Foreign Country
Iv. NATURE OF SUT (Place « «an “Xin One Box Only) Click here for: Nature of Suit Code Descriptions.

       

 

 

 

 

 

ke ‘CONTRACT “TORTS: 2 NQRFELTURE/PENALTY 3) BANKRUPTCY. OTHER STATUTES
110 Ensurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure M 422 Appeal 28 USC 158 CO 375 False Claims Act
CF) 120 Marine CF 310 Airpiane 0 365 Personal Injury - of Properly 21 USC 881) 10) 423 Withdrawal 1 376 Qui Tar (31 USC
G 130 Miller Act (3 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
(7 140 Negotiable Instrument Liabitity O 367 Health Caref C) 490 State Reapportionment
O 150 Recovery of Overpayment CF 320 Assault, Libed & Pharmaceutical -PROPERTY- RIGHTS © "| 03 410 Antitrust
& Enforcement of Judgment Slander Personal Injury & $20 Copyrights C 430 Banks and Banking
© 151 Medicare Act CF 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability (J 368 Asbestos Personal & 835 Patent ~ Abbreviated O 460 Deportation
Student Loans { 340 Marine Injury Preduct New Drug Application {C470 Racketeer Influenced and
(Excludes Velerans) 345 Marine Product Liability O 840 Trademark Cormupt Organizations
© 153 Recovery of Overpayment Liabiliry PERSONAL PROPERTY [22022 | LABOR] SOCIAL SECURITY. “1 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle [ 370 Gther Fraud O 710 Pair Labor Standards CF 861 AIA (139579) CY 490 Cable/Sat TV
160 Stockholders’ Suits C355 Motor Vehicle CF 371 Truth ia Lending Act CO 862 Black Lung (923) OC} 850 Sccuritics/Commadities!
© 190 Other Con#ract Product Liability C3 386 Other Personal 6 720 Labor/Management CF 863 DIWC/DIWW (405(2)) Exchange
G 195 Contract Product Liability [( 340 Other Personal Property Damage Relations 864 SSID Title XVI © 890 Other Statutory Actions
1 196 Franchise Injery (J 385 Properly Damage O 740 Railway Labor Act 865 RSI (405(5)) CF 891 Agricultural Acts

 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ 3q2 Personal Injury - Product Liability © 751 Family and Medical {7 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
[22] REAL PROPERTY: ACI VEL RIGHTS | PRISONER PETITIONS =| 9 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 7 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff ©) 896 Arbitration
7 220 Foreclosure 0 441 Voting 7) 463 Alien Detainee Income Security Act ar Defendant) 0 899 Administrative Procedure
G 230 Rent Lease & Ejectment OX 442 Employment {J 510 Motions to Vacate {F R71 IRS—Third Pariy Act/Review or Appeal of
© 240 Torts to Land ( 43 Housing! Sentence 26 USC 7609 Agency Decision
7 245 Tort Product Liability Accommodations I $30 General C1 950 Constilutionality of
7] 290 AJE Gther Real Property MP 445 Amer. w/Disabilities -[ 0 $34 Death Penalty ELE TMIMIGRATION | ho State Statutes
Employment Other: () 462 Naturalization Application
446 Amer. w/Disabilities -] 7 540 Mandamus & Other [1 4645 Other Immigration
Other O 550 Civil Rights Actions
7 448 Edueation G 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (lace an “X" in One Box Only}
Original O12 Removed from (73° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Maltidistrict
Proceeding State Court Appellate Court Reopened Another District Litigatton - Litigation ~

(specifiy) Transfer Direct Fife

i a oy ies eked” te (
Brief Ome Nk cause A ‘ \
PeRUAS cAise ye a pesbet bid
VEL REQUESTED IN =) CHECK IF THIS 35 A CLASS ACTION OE OT ee Ce meee
COMPLAINT: UNDER RULE 23, F.R.Cv-P. >$450,000 JURY DEMAND: Yes ONO,

VHI. RELATED CASE(S) 2~\4-C — 240 -oo |

Cite the

     
   

ivil Statute yndenwhich you are fi ee

 
    

Vi. CAUSE OF ACTION

 

 

     

 

 

(See instructions}:
IF ANY ees JUDGE _ DOCKET NUMBER
Sue 6 Delt
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT

 

 
Case 2: 19-cv-02418- BM ep eocument bof ll 96/05/19 Page 2 of 21

FOR THE EASTERN DISTRICT OF PENNSVLVANIA & eh i

    

acy DESIGNATION FORM
i sed hy ‘donisel or pra se ee to indicate the category of the case for the purpose of assignment te the appropriate calendar)

adaretfor Pantie ~~ 3400'West Chester Pike, Apt 408 C, Newtown Square, PA 19073

 

 

Address of Defendant: 801 Lancaster Ave., Bryn Mawr, PA 19010

 

corporate locations of Defendant in Eastern Pa.

\

Place of Accident, Incident or Transaettem

 

 

. Ns
Selkillea

RELATED CASE, IF ANY:
AA ce AO B- G8 \

 

 

   
  
 
 
     

 

Case Number: Judge: Date Terminated: __
Civil cases are Weemed related when Fes is answered to any of the following questions:
1. Is this case rafated to property included in an earlier numbered suit pending orseffhin one year Yes [| No [|

previously terminated action in this court?

2, Does this case involvé me issue of fact or Of the same transaction as a prior suit Yes No [|
petding or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeasfcorpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within cate [*] is (C1) is
this court except as noted above.

June 5, 2019

   

w pending or within one year previously terminated action in

Pa #30527

Attorney LD. # (if applicable)

DATE:

 

 

 

 

CIVIL: (Place a ¥ in one category only)
Federal Question Cases:

Indemnity Contract, Marine Contract, and A

FELA q O
Jones Act-Personal Injury THIS CASE IS RELATED TO: / CV a fox
Antitrust :

Patent

Labor-Management Relations
Civil Rights : CIVIL ACTION NO.

Habeas Corpus CRIMINAL NO.
Securities Act(s) Cases
. Social Security Review Cases : °
. All other Federal Question Cases ASSIGNED TO:
(Please specify}:

    

 

 

 

(The effect of
Mark D.Schwartz

, GOW,

 
 

JUN =3 2019
Pa#30527

Attorney LD. # (if applicable)

June 5, 2019

DATE:

 

 

 

NOTE; A trial de novo will bea trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2078)

 

 
~ Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 3 of 21

~ IN THE UNITED STATES DISTRICT COURT
’ FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Vowem Ste od aS
. : CIVIL ACTION

416
raul Nawe (Saute Covpovechwit 19 2418
dG ( (a Bru Maw Wat coupauy NO,

In accordance with the Civil Justice Expense and Delay iction Plan of this court, counsel for
plaintiff shall complete’a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan sel forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with ifs first appearance, submit to the clerk of court and serve on
the plaintiff and all other patties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

 

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. { )

(b} Social Security ~ Cases requesting review of a decision of the Secretary of Flealth
and Iluman Services denying plaintiff Social Security Benetits. ()

 

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (¢ )

(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure o asbestos. {)
(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) )

()) Standard Management — Cases that do not fall into any one of the other tacks.

“WAL S DO Nur DGctautute Parad

 

 

 

 

 

 

Date Attorney-at-law Attorney for
Old $25 -$S34{ QW SPS-S534— rasleschwuste Gail ©
Telephone FAX Number E-Mail Address dyer eM

(Ciy. 660) 104A

 
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 4 of 21

  

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

 

KAREN STEVENS
3400 West Chester Pike, Apt 408 C :
Newtown Square, PA 19073 : CIVIL ACTION

Plaintiff :

; NO 79 62418
v. : JURY TRIAL DEMANDED

BRYN MAWR BANK CORPORATION d/bla
BRYN MAWR TRUST COMPANY : COMPLAINT
801 Lancaster Avenue :
Bryn Mawr, PA 19010

Defendant

COMPLAINT
1. Plaintiff Karen Stevens, a Caucasian female has been retaliated against as a result

of her support of the racial discriminations claims of Wandrea Russo , a co-worker and head
teller at Bryn Mawr Trust Company’s main branch located in Bryn Mawr, PA. Plaintiff has also
been herself discriminated against on account of sex and age, unfairly targeted, penalized and
retaliated against as a result of standing up for her rights. She has been subjected to a hostile and
illegal working environment which pervades Bryn Mawr Trust Company, all of which is
countenanced and supported by management. While she has been a long-term employee and
remains employed, she has been relegated to remaining an hourly employee who is paid less than
males with less experience. After complaining of discrimination internally and validating what
transpired with respect to racial discrimination and retaliation against fellow branch employee
Ms. Russo, Ms. Stevens filed a charge of discrimination with the EEOC. She now seeks to
recover compensatory and punitive damages pursuant to 42 U.S.C. § 1981, Title VII of the Crvil

Rights Act of 1964, The Age Discrimination in Employment Act of 1967 and the Pennsylvania
Case 2:19-cv-02418-BMS Document1 Filed 06/05/19 Page 5 of 21

Human Relations Act (“PHRA”), 43 P.S. §951 ef seg. in addition to seeking to recover damages
under the Equal Pay Act of 1963, as amended, (Pub. L. 88-38) To this day, Plaintiff remains a
victim of retaliation in the terms and conditions of her work barring her from career
advancement at Bryn Mawr Trust.

PARTIES

2. Plaintiff Karen Stevens (““Ms. Stevens” or “Plaintiff’) is an adult female born on
February 20, 1967 residing in the Commonwealth of Pennsylvania. She was initially hired as a
part time-teller on May 20, 1998 and remains employed as such at the present time. As a female
individual over 40, as well as having other protected characteristics, she is a member of various
protected categories of individuals under pertinent civil rights statutes.

3. Defendant, Bryn Mawr Bank Corporation d/b/a Bryn Mawr Trust Company
(“Defendant” or the “Bank”) is a publically-traded commercial bank, headquartered at 801
Lancaster Avenue in Bryn Mawr, Pennsylvania. The Bank employs Ms. Stevens and
approximately 600 employees and is an employer as defined by Title VII and the PHRA,

4, At all relevant times hereto, Defendant acted by and through its duly authorized
actual and/or apparent agents and employees acting within the course and scope of their actual
and/or apparent agency and employment.

JURISDICTION AND VENUE

5. This Court has federal question jurisdiction over the subject matter of Plaintiffs
claims under federal law pursuant to 28 U.S.C. §1331.

6. This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant
to 28 U.S.C. §1367 because the state claims and federal claims are so interrelated that they form

part of the same case or controversy under Article IIT of the United States Constitution.
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 6 of 21

7. Venue is proper in the Eastern District of Pennsylvania under 28 U.S.C, §1391(b)
and (c) since Plaintiff and Defendants reside in the Eastern District of Pennsylvania and since a
substantial part of the events or omissions giving rise to Plaintiffs claims occurred in the Eastern
District of Pennsylvania.

FULFILLMENT OF TITLE VI CONDITIONS

8, Plaintiff has fulfilled all conditions precedent to the institution of this action
under Title VII and PHRA. Plaintiff dual-filed a charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) and the Pennsylvania Human Relations
Commission (“PHRA”) on or about July 30, 2018.

9. The EEOC issued a Right to Sue letter to the Plaintiff on March 7, 2019, and this
lawsuit is brought within ninety (90) days of the issuance of the Right to Sue letter

ANTICIPATED ADDITION/JOINDER OF WHISTLEBLOWER CLAIMS

10. Plaintiff had to file this civil rights lawsuit within 90 days of receiving a right to

sue letter. In addition, pursuant to two federal statutes, Plaintiff has asserted whistleblower
complaints against Defendant. She has asserted claims pursuant to The Sarbanes-Oxley Act of
2002, 18 U.S.C. Section 1514A., specifically Section 806 thereof, which protects employees who
report fraudulent activity that can harm investors in publicly traded companies. She has also
invoked protection and asserted claims against Defendant pursuant to The Consumer Financial
Protection Act (Section 1057 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, 12 U.S.C Section 5567, which protects employees who report reasonably perceived wrong-
doing when it comes to employers which provide consumer financial products. Pursuant to these
statutes, Plaintiff's whistleblower complaint had to first be filed with OSHA followed by the

expitation of 180 days before Plaintiff can proceed in Federal Court. As Plaintiff filed a
Case 2:19-cv-02418-BMS Document1 Filed 06/05/19 Page 7 of 21

complaint with OSHA on May 9, 2019, the requisite time has not run at the time of this filing. At
the requisite time, Plaintiff expects to add those claims to this lawsuit.
FACTUAL ASSERTIONS

11. As set forth in her EEOC charge, during the course of her employment Plaintiff
learned first-hand of the Bank’s history of hostility to those protected under applicable civil
rights and disabilities laws, herself having experienced difficulty when it came to the Bank’s
refusal to accommodate her own condition protected under the Americans with Disabilities Act.
However, as noted in her EEOC Charge this lawsuit instead focuses on retaliation against
Plaintiff on account of her support of Wandrea Russo’s claims of discrimination as well as her
own experience of being a victim of discrimination on account of her sex and age.

12. Plaintiff has a history of good reviews. For example, a May 26, 2017 performance
review by her superior, Head Teller Russo, included the following:

In the area of service over the past year Karen has continued to demonstrate a more

positive attitude overall and has taken on additional work responsibilities. This is a core

value for BMT and is necessary for branch success. Karen is well liked by BMT

customers and is often sought out by clients who have handled business with her in the

past.

Karen has a consistent commitment to quality in her teller scanning which is an important

job responsibility for all tellers. These efforts have resulted in Karen having very few

TPS, and general teller errors as a whole.

Karen takes initiative in completing outbound calls during our calling campaigns and on

average completes 50 outbound calls a month. Karen’s calling efforts often result in

sales, and across the counter Karen regularly refers clients for additional BMT services

and products that may be a benefit to them. Karen is knowledgeable on our offerings and

assisted less seasoned tellers when possible.

Karen continually follows BMT guidelines while performing her job with a high level of

ACCuUracy, ....,

13. Sometime in May or June of 2018, Plaintiff was called into a meeting with HR
Case 2:19-cv-02418-BMS Document1 Filed 06/05/19 Page 8 of 21

representatives Stryker and Fryer and was questioned about a charge of discrimination brought
by Head Teller Wandrea Russo, Plaintiff corroborated her charge and the instances where
management made disparaging statements to and otherwise racially harassed Ms. Russo and
other African-Americans as well accusing Ms. Russo of lying and a “security breach.”

14. Plaintiff has learned that her pay was being shorted. Moreover, Plaintiff has been
paid less than males in the same position who are younger and less qualified than she. Despite
her long tenure and performance Plaintiff's gross pay on her w-2 forms for 2016, 2017 and 2018
were $21,332.94, $22,808.42 and $22,958.74 respectively.

15. Bank management has known full weli that Plaintiff's sister died on June 8, 2018
of cancer and that Plaintiff’s mother has a case of worsening congestive heart failure. Bank
management also knows that Plaintiff lives with her mother and is responsible for her care,
which includes blending her food. Until Plaintiff corroborated Wandrea Russo’s complaints,
Bank management was sympathetic to her situation, accommodating Plaintiff's situation,
particularly allowing her to take care of her mother’s morning regimen and her feeding.
Typically, Plaintiff would get to the branch at 8:30 or 8:45 a.m. After Plaintiff's defense of
Wandrea Russo, she was told there to report as early as 7:30 or 8:00 a.m. as directed by Vice
President, Service Manager Cindy Yovanov.

16. In contrast to the review quoted hereinabove and in clear retaliation, Plaintiff
received a Memorandum from Manager Ms. Yovanov on July 25, 2018 stating that “Recently
there have been situations that have occurred surrounding teamwork and scheduling that relate
directly to your role here at Bryn Mawr Trust”. Typically unclear and unspecified generalities
were set forth therein under “Summary of Incidents” that include not having “ shown a

willingness to learn new skills and procedures”, a “lack of cooperation regarding the branch
Case 2:19-cv-02418-BMS Document1 Filed 06/05/19 Page 9 of 21

opening schedule”, and “fulfilling the obligation of your role, which is to work between 30-39
hours on an ‘ as needed’ basis.” Then Plaintiff was criticized for not arriving on time for a team
meeting at the branch on July 25, 2018 at 8:00. am. The Memorandum ended with a heading
“Action plan” stating that “If the organization experiences continued situations involving similar
behaviors, it will result in additional corrective counseling, up to and including termination.”

17. Plaintiff did not receive the Memorandum until July 26 and responded to Ms.
Yovanov’s Memorandum previding copies to HR and others. Plaintiff resented what was
claimed stating that “as far as I know I have been doing the job responsibility I was hired for
except for the restrictions that I have and some limitations along with my disability.” As opposed
to refusing to learn “in fact I constantly asked to be able to be trained for platform even when
everyone was given the opportunity I was not included in the training or given the opportunity to
go.” She further said that she did work with new procedures and also helped others. She went on
to say that she has always reached or exceeded her sales goals. She emphasized that she stayed
late to work and help out when she could. She referred to the fact that she was “part time 30 hrs
for 20 years” and this was never an issue until now. She concluded by saying that “I feel like I
am being bullied and harassed and made to choose between the care of my mother and
working....” At most, Plaintiff was late by several minutes to the meeting.

18, Plaintiff subsequently received a “Corrective Communication Notice” dated
October 3, 2018 with boxes checked indicating that it was a “final written warning” with the
reasons for the notice consisting of alleged deficiencies in terms of “Cooperation with Co-
Workers Inconsistent or Unacceptable” and “Cooperation with Supervisor/Manager

Unacceptable.”
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 10 of 21

19, After she returned from vacation on October 24, 2018 Plaintiff responded to the
October 3, 2018 notice by stating that at no time did, she say that she would not do a project. In
fact, Plaintiff did help out with a 600 safety deposit box project, working on 400 boxes until her
wrist gave out. She informed co-worker on this project of her condition and said that she would
take it easy on Saturday and work on them again on Monday. Plaintiff notified Ms. Yovanov,
HR and others that she had a witness who could corroborate her situation.

20. Plaintiff was subsequently reviewed and was informed that she would not be
getting a raise. Moreover, she got nothing in the way of a promotion.

21. Plaintiff also has advised HR that her pay had been shorted.

22. In addition to the retaliation/ discrimination against Plaintiff outlined hereinabove,
Plaintiff has been denied days off, been criticized for being minutes late on several occasions,
been subjected to arbitrary scheduling changes, changes in her goals, even changes with respect
to parking, and has been subjected to a level of scrutiny not applied to others that continues to
this day.

23. Asrecently as March 1, 2019, Plaintiff wrote to HR stating that she questioned
her low bonus and noting that this was the only year that she did not get a raise. She reiterated
that she considered this behavior to be retaliation/ harassment for having contacted HR and
supported the claims of Wandrea Russo. In addition, this time she also went on record as
expressing concern about pressure to fill a quota with respect to sales and employee dependence

on sales.

 
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 11 of 21

COUNT I
VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

24, Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

25.  Asaresult of her speaking out against the racist environment maintained by
Defendant and in corroborating the claims of Wandrea Russo, Defendant has discriminated
against Plaintiff denying her the protection from retaliation under the Civil Rights Act of 1866,
42 U.S.C. § 1981 as recognized by the U.S. Supreme Court in CBOCS West Inc. vy. Humphries
(No. 06-1431) (May 27, 2008)

26. Defendant’s conduct has been intentional, deliberate, willful, and conducted in
callous disregard of the rights of Plaintiff.

27. By reason of the continuous nature of Defendant’s discriminatory conduct,
persistent throughout Plaintiff's employment with Defendant, she is entitled to application of the
continuing violation doctrine to all of the violations alleged herein.

28. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and
equitable remedies available under § 1981, including but not limited to damages for mental
anguish and emotional distress, reasonable attorney fees and costs, as well as punitive damages.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic loss, punitive damages, reasonable attorneys’

fees and costs, and other relief as permitted under the law and as this Court deems just and

proper.
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 12 of 21

COUNT H
DISCRIMINATION, RETALIATION AND MAINTENANCE OF A HOSTILE WORK
ENVIRONMENT IN VIOLATION OF
TITLE Vil OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
42 U.S.C. § 2000¢ ef seq

29, Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

30. Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, ef seg. as amended by
the Civil Rights Act of 1991 ("Title VID, makes it unlawful for employers to discriminate
against any individual in the terms, conditions, or privileges of employment on the basis of race
or S@x.

31. Discrimination on the basis of race or sex that creates an abusive and hostile work
environment, such that the conditions of employment are altered, is actionable under Title VII as
discrimination. In order to establish a hostile work environment, five factual elements must be
established: (1) that the employee suffered intentional discrimination because of his or her race
or sex; (2) that the discrimination detrimentally affected him or her; (3) that the discrimination
was pervasive and regular; (4) that the discrimination would detrimentally affect a reasonable
person in the same position as the employee; and (5) that respondeat superior liability exists. In
the totality of circumstances, the foregoing five elements are established.

32. Defendant retaliated against Plaintiff as a result of her complaints of
discriminatory treatment and a hostile work environment.

33, Defendant is liable for discrimination alleged herein under the doctrine of

respondeat superior due to the actions and statements of its managers and employees.
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 13 of 21

34. Defendant is liable for the acts of management and Plaintiff's co-workers,
because it knew of the existence of a discriminatory and a hostile work environment, but allowed
the illegal acts and practices to continue.

35. Defendant is liable for the acts alleged herein because of its culture of
encouraging racial discrimination, harassment and retaliation.

36. Based upon the foregoing facts, Defendant has discriminated against Plaintiff on
the basis of her sex and retaliated against her for standing up for herself, in deprivation of her
rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §20006¢ et. seg. as amended.

37. Defendant unlawfully retaliated against Plaintiff for filing charges with the EEOC
and the Pennsylvania Human Relations Commission.

38. The described unlawful employment practices by Defendant were intentional,
deliberate, willful and were with malice or reckless indifference to Plaintiffs rights protected by
the laws of the United States, as well as the laws of the Commonwealth of Pennsylvania.

39, By reason of Defendant’s discrimination, retaliation and maintenance of a hostile
work environment, Plaintiff is entitled to all legal and equitable remedies available.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic loss, punitive damages, reasonable attorneys’
fees and costs, and other relief as permitted under the law and as this Court deems just and

proper.

10
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 14 of 21

COUNT Il
DISCRIMINATION, RETALIATION AND MAINTENANCE OF A HOSTILE WORK
ENVIRONMENT IN VIOLATION OF
THE PENNSYLVANIA HUMAN RELATIONS ACT

40. Plaintiff restates and realleges all previous paragraphs as though fully set forth
herein.

41, This claim arises under the Pennsylvania Human Relations Act (“(PHRA”). The
Pennsylvania Human Relations Act, 43 P.S. § 955 ef seg., makes it unlawful to discriminate
against any individual in the terms, conditions, or privileges of employment on the basis of sex
and age.

42. Plaintiff, as a female over the age of forty in a protected class and also is
protected from retaliation for standing against discriminatory practices divected at others.

43. Based upon the foregoing facts, Defendant has discriminated against Plaintiff and
has deprived her of her rights in violation of the Pennsylvania Human Relations Act, 43 P.S. §
955 ef. seq.

44, The effect of the aforementioned practices has been to deprive Plaintiff of equal
employment opportunities and adversely affect her status as an employee.

45. Sex and age discrimination that create an abusive and hostile work environment,
such that the conditions of employment are altered, is actionable under the Pennsylvania Human
Relations Act.

46. With respect to allegations of discrimination and retaliation, Defendant is liable
for the acts of its supervisory and management employees, because the harassers and those who

effectuated the discrimination used their actual or apparent authority to further the unlawful

ll
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 15 of 21

conduct, and were otherwise aided in accomplishing the unlawful conduct by the existence of an
agency relationship.

47, Defendant is liable for the acts alleged herein because its managers and
supervisors established its corporate culture which encouraged racial discrimination as well as a
hostile work environment,

48. The described unlawful employment practices and actions by Defendant were
intentional and were done with malice or reckless indifference to Plaintiff's rights protected by
the laws of the Commonwealth of Pennsylvania. These unlawful acts were committed because
of her sex and age, as well as the fact that she stood up for herself and others in opposition to
illegal practices directed against her and them.

49. __ By reason of Defendant’s discrimination, retaliation and maintenance of a hostile
work environment, Plaintiff is entitled to all legal and equitable remedies available.

WHEREFORE, Plaintiff demands judgment in her favor and against Defendant and
requests an award of damages including, but not limited to compensatory damages, including
any and all recoverable economic and noneconomic loss, punitive damages, reasonable attorneys’
fees and costs, and other relief as permitted under the law and as this Court deems just and
proper.

COUNT IV
AGE DISCRIMINATION IN EMPLOYMENT, CREATING A HOSTILE WORK
ENVIRONMENT AND RETALIATION
IN VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967
50. Plaintiff restates and realleges all previous paragraphs as though fully set forth

herein.

12
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 16 of 21

51, The Age Discrimination in Employment Act of 1967, 29 U.S.C. $621, ef seg. as
amended (“ADEA”), makes it unlawful to discriminate against any individual in the terms,
conditions, or privileges of employment on the basis of age. At all times complained of herein,
Plaintiff was an employee in the protected age category, of at least 40 years of age pursuant to 29
U.S.C. §631.

52. The ADEA at Section 623 (a) provides that it is unlawful for an employer
“(1)...to discharge or otherwise discriminate against any individual with respect to his
compensation, terms conditions, or privileges of employment because of such individual’s age;
(2) to limit, segregate or classify his employees in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely affect his status as an
employee, because of such individual’s age;” Further, Section 623(d)} makes it illegal for an
employer to discriminate against an employee for his or her opposition to unlawful practices.

53. Defendant is liable for discrimination alleged herein under the doctrine of
respondeat superior due to the hostile work environment created by the actions and statements of
its Board, CEO, managers and employees.

54. Defendant is liable for the acts of its Board, CEO, its management, and co-
workers, because it knew of their proclivities when it came to age discrimination towards
Plaintiff and permitted a hostile work environment to exist, but did nothing about it.

55. The age discrimination detrimentally affected Plaintiff and made her suffer
emotional distress as a result of being paid less than a younger less-qualified employee. as well

as emotional attendant to losing her job.

13
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 17 of 21

56. Defendant is liable for the acts alleged herein because its Board and managers
established the corporate culture, which encouraged age discrimination, harassment and
retaliation, as well as other forms of discrimination.

57. Based upon the foregoing facts, Defendant has discriminated against Plaintiff on
the basis of her age, retaliated against her for standing up for herself, and has deprived her of her
rights in violation of The Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, ef
seq.

58. Asa result of such conduct by Defendant, Plaintiff has suffered damages and is
entitled to back pay, front pay, and compensatory damages for, among other things, emotional
trauma and the physical consequences thereof suffered by her as a consequence of Defendant’s
illegal conduct.

59. The described unlawful employment practices by Defendant were intentional and
were done with malice or reckless indifference to Plaintiffs rights protected by the laws of the
United States, as well as the laws of the Commonwealth of Pennsylvania. These unlawful acts
were committed because of her age and were in retaliation against her standing up for herself, in
opposition to illegal practices directed against her.

60, The effect of the aforementioned practices has been to deprive Plaintiff of equal
employment opportunities and adversely affect her status as an employee because of her age.

61. By reason of Defendant’s discrimination, the named Plaintiff is entitled to all

legal and equitable remedies available.

14
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 18 of 21

COUNT V
WAGE DISCRIMINATION IN EMPLOYMENT
IN VIOLATION OF THE EQUAL PAY ACT OF 1963

62. The Equal! Pay Act of 1963, as amended (Pub. L. 88-38) (amending the Fair
Labor Standards Act) prohibits discrimination on account of sex in the payment of wages by
employers engaged in commerce or in the production of goods for commerce.

63. Section 206 [Section 6} of the Equal Pay Act at (d)(1) specifically states that “No
employer having employees subject to any provisions of this section shall discriminate, within
any establishment in which such employees are employed, between employees on the basis of
sex by paying wages to employees in such establishment at a rate less than the rate at which the
employer pays wages to employees of the opposite sex in such establishment for equal work on
jobs, the performance of which requires equal skill, effort, and responsibility, and which are
performed under similar working conditions.

64. Defendant is engaged in commerce and subject to the act.

65. As described hereinbefore, Plaintiff has been discriminated against in terms of
pay, when other males with less tenure perform the same teller task and are paid more.

66. Teller functions are virtually the same, requiring equal skill, effort, responsibility
and are performed under similar working conditions.

67. Defendant is liable for discrimination alleged herein under the doctrine of
respondeat superior due to the hostile work environment created by the actions and statements of

its Board, CEO, managers and employees.

15
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 19 of 21

68. Defendant is liable for the acts of its Board, CEO, its management, and co-
workers, because it knew of their proclivities when it came to unequal pay discrimination
towards Plaintiff, but did nothing about it.

69, Pay discrimination detrimentally affected Plaintiff and made her suffer damages.

70. Defendant is liable for the acts alleged herein because its Board and managers
established the corporate culture, which encouraged pay discrimination, harassment and
retaliation, as well as other forms of discrimination.

7h, Based upon the foregoing facts, Defendant has discriminated against Plaintiff on
in terms of pay and retaliated against her for standing up for herself, and has deprived her of her
rights in violation of The Equal Pay Act of 1963.

72. As a result of such conduct by Defendant, Plaintiff has suffered damages and is
entitled to back pay, compensatory damages and award of legal fees suffered by her as a
consequence of Defendant’s illegal conduct.

73. The described unlawful employment practices by Defendant were intentional and
were done with malice or reckless indifference to Plaintiff's rights protected by the Equal Pay
Act

74, The effect of the aforementioned practices has been to deprive Plaintiff of equal
employment opportunities and adversely affect her status as an employee.

75. By reason of Defendant’s discrimination, the named Plaintiff is entitled to all

legal and equitable remedies available.

16
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 20 of 21

JURY DEMAND
The Plaintiff demands a trial by jury of eight on ali issues triable by a jury.
CERTIFICATION

I hereby certify that Plaintiff has not brought a similar or related lawsuit encompassing

 

the claims brought in this matter.

Respectfully Submitted,

egy WARTZ, ESQUIRE
By:_/s/Mark D, Schwartz

Mark D. Schwartz, Esquire (Pa ID #30527)
300 Sandcastle Drive

BRYN MAWR, PA 19010

Telephone & Fax 610 525-5534

Markschwartz68 l4a¢gmail.com

 

 

THE PEARLMAN LAW FIRM, PLLC

By: /s/ Jason L. Pearlman
Jason L. Pearlman, Esquire (Pa ID #93879)
‘Two Bala Plaza, Suite 300
Bala Cynwyd, PA 19004
610-660-7793

jpearlman@pearlmaniawfirm.com

 

DATED: June 5, 2019 Attorneys for Plaintiff Karen Stevens

17
Case 2:19-cv-02418-BMS Document 1 Filed 06/05/19 Page 21 of 21

VERIFICATION
1, Kares Stevens, do hereby certify that 1 an the Plaintiff in the within action, and that the
facts contained in the foregoing Complaint are trac and correct Lo the best of my knowledge,
information and belie! [ do further understand that these statements are made subject to the

penalties af 18 Pa.C.S. § 4904, relating fo unswom falsifications to authorities.

br _
i Se
ed 9, del Karen Stevens
Dated: A \ <
